DETAILED ACTION
	This office action is in response to the filing of the RCE on 9/1/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2010-123450) in view of Kamura et al. (US 2016/0372528).
	Regarding claim 19, Kato teaches a display device, comprising (Figure 27, also page 10 of translation, third paragraph): a light-emitting diode (LED) 10 R/10G/10B disposed in each of a plurality of pixels; a bank 34 configured to prevent light emitted from the light-emitting diode from being transmitted to adjacent pixels of the plurality of pixels (the bank supports reflective/absorptive layers); a  reflective optical structure 33 disposed on a side surface of the bank 34; and a protective layer 32 on the bank 34, wherein the side surface of the bank 34 is parallel to a side surface of the protective layer 32.
Kato does not teach that the side surface of the bank and the side surface of the protective layer are along a direction perpendicular to an image display plane of the display device.  Kamura et al. shows (Figure 2B, Paragraph 0153) that a side surface of a bank 13 and a side surface of a protective layer 10 can be in a direction perpendicular to an image display plane.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kato such that the side surface of the bank and the side surface of the protective layer are along a direction perpendicular to an image display plane of the display device in the manner as taught by Kamura et al. since controlling the side surface angle allows one to control the direction of reflected light.

Allowable Subject Matter
Claims 1 - 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious the subject matter of independent claims 1 and 14.  Claims 1 and 14 differ from claim 19 by also including that the optical structure directly contacts and covers the side surface of the bank and at least a part of an upper surface of the protective layer.  This feature is not taught by the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813